               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


TEAMWORKS INNOVATIONS, INC.,        )
                                    )
               Plaintiff,           )
                                    )
               v.                   )         1:19CV1240
                                    )
STARBUCKS CORPORATION, et al.,      )
                                    )
               Defendants.          )


                    MEMORANDUM OPINION AND ORDER

     This case comes before the Court on Plaintiff’s Motion for

Expedited Discovery Responses and Request for Hearing on Motion for

Preliminary Injunction (Docket Entry 26).   (See Docket Entry dated

Jan. 9, 2020 (referring instant Motion to undersigned United States

Magistrate Judge); see also Docket Entry 13 (Motion for Preliminary

Injunction (“PI Motion”)).) After receiving Defendants’ Opposition

(Docket Entry 30) and conducting a hearing (see Minute Entry dated

Jan. 15, 2020), the Court orally announced that it would grant in

part and would deny in part the instant Motion, in that the Court

would order Defendants to provide some discovery responses before

the conference mandated by Federal Rule of Civil Procedure 26(f),

but that the Court neither would require Defendants to respond on

an expedited basis to all of the requests for production (“RFPs”)

and interrogatories Plaintiff served on Defendants prior to the

removal of this case from state court, nor would set a date for a

hearing on the PI Motion at this time.
      Having    given    the    parties       those   broad    outlines     for   the

disposition of the instant Motion, the Court directed the parties

to confer in an attempt to reach a mutual resolution regarding the

specific scope of the expedited discovery that would occur and set

a deadline for them to report the results of their conference.

(See id.)      The parties complied, as reflected in their filings

outlining      areas    of     consensus,      as     well    as   of     continuing

disagreement.       (See Docket Entries 32, 33, 35.)                The Court now

enters this Order formally disposing of the instant Motion.

                                  INTRODUCTION

      Plaintiff instituted this trademark-related action (concerning

its TEAMWORKS scheduling platform) by filing a Complaint against

Defendants in North Carolina state court on November 22, 2019.

(See Docket Entry 7.) On November 25, 2019, Plaintiff (pursuant to

North    Carolina      state   law)   served        Defendants     with   discovery

requests. (See Docket Entries 27-3, 27-4, 27-5, 27-6, 27-7, 27-8.)

Plaintiff thereafter moved for a preliminary injunction (in North

Carolina state court) on December 18, 2019.                  (See Docket Entry 1-

8.)     The next day, Defendants removed this action to this Court

(see Docket Entry 1) and sought an extension of time to file a

responsive pleading, as well as to respond to the preliminary

injunction request (see Docket Entry 6). The Court (per the Clerk)

promptly extended Defendants’ deadline to answer or to otherwise

respond to the Complaint to January 27, 2020, and advised that,


                                          2
“[s]hould Plaintiff desire to pursue a [m]otion for [p]reliminary

[i]njunction in this Court, a new motion should be filed . . . .”

(Text Order dated Dec. 20, 2019.)     Plaintiff filed the PI Motion

the next business day.   (See Docket Entry 13; see also Docket Entry

14 (Memorandum of Law in Support).)    Defendants immediately moved

for an extension of their deadline to respond to the PI Motion to

January 27, 2020 (see Docket Entry 15), which the Court (per Chief

Judge Thomas D. Schroeder) granted (see Docket Entry 19).

     On January 6, 2020, Plaintiff filed the instant Motion.   (See

Docket Entry 26; see also Docket Entry 27 (Memorandum of Law in

Support).)   Upon referral (see Docket Entry dated Jan. 9, 2020),

the undersigned Magistrate Judge “shorten[ed] the response time as

to and set[] a hearing on [the instant] Motion” (Text Order dated

Jan. 9, 2020).    Defendants responded in opposition (see Docket

Entry 30) and (as described above) a hearing followed (see Minute

Entry dated Jan. 15, 2020), after which the parties made further

filings as to their (only partially successful) efforts to agree to

parameters for expedited discovery (see Docket Entries 32, 33, 35).

                             DISCUSSION

     The instant Motion asks “that the Court order Defendants to

respond as soon as possible, but no later than close of business,

January 30, 2020, to [Plaintiff’s] pending modest and targeted

written discovery requests.”     (Docket Entry 26 at 1 (emphasis

added); see also Docket Entry 27 at 2 (“The requested response date


                                  3
. . . is 66 days after email courtesy copies of the discovery were

provided to opposing counsel and past what otherwise would be the

ordinary due date in state court.”), 3 n.3 (suggesting, based on

construction of 28 U.S.C. § 1450 in Mann v. Metropolitan Life Ins.

Co., No. 99CV36, 1999 WL 33453411, at *2 (W.D. Va. July 9, 1999)

(unpublished), that discovery served prior to removal remains in

force after removal).)   In assessing the instant Motion, the Court

first declines to treat the discovery Plaintiff served 24 days

before removal as “pending” (Docket Entry 26 at 2).

     “[O]nce a case is removed to federal court, the Federal Rules

of Civil Procedure apply.     Pursuant to Federal Rule of Civil

Procedure 26, ‘a party [generally] may not seek discovery from any

source before the parties have conferred as required by Rule

26(f).’” McKnight v. Pickens Police Dep’t, C/A No. 8:18-3277, 2019

WL 4593578, at *2 (D.S.C. Sept. 23, 2019) (unpublished) (internal

brackets and ellipsis omitted) (quoting Fed. R. Civ. P. 26(d)(1));

see also id. (“[T]he vast majority of courts have held that

discovery requests are not injunctions, orders, or proceedings of

a state court under 28 U.S.C. § 1450 . . . .” (internal quotation

marks omitted)).    As a result, “the [C]ourt agrees with the

majority of the courts which have addressed this issue and finds

that [discovery] requests . . . served while [an] action was

pending in state court[] need not be answered if the action is

removed to federal court prior to the time responses are due.”   Id.


                                 4
     Notwithstanding that conclusion (and Federal Rule of Civil

Procedure 26(d)(1)’s default position precluding discovery prior to

the parties’ meeting under Federal Rule of Civil Procedure 26(f)),

“[d]iscovery can begin earlier if authorized . . . by [court] order

. . . .     This will be appropriate in some cases, such as those

involving requests for a preliminary injunction . . . .”         Fed. R.

Civ. P. 26, advisory committee notes, 1993 amend., subdiv. (d)

(emphasis added); see also Ciena Corp. v. Jarrad, 203 F.3d 312, 320

(4th Cir. 2000) (“We are remanding this case to the district court

with instructions to allow [the defendant] such expedited discovery

on the injunction application as she may justify to the [district]

court . . . .”).     Indeed, as attorneys from the Washington, D.C.

law firm representing Defendants recently (successfully) argued to

another federal court on behalf of different clients, “‘[e]xpedited

discovery   is   particularly   appropriate   when   a   plaintiff   seeks

injunctive relief because of the expedited nature of injunctive

proceedings.’”    Memorandum of Law in Support of Mot. for Expedited

Discovery at 8, Garnett v. Zeilinger, No. 1:17CV1757, 2017 WL

8944640 (D.D.C. Dec. 15, 2017), Docket Entry 33-2 (emphasis added)

(quoting Ellsworth Assocs. v. United States, 917 F. Supp. 841, 844

(D.D.C. 1996)); see also Semitool, Inc. v. Tokyo Electron Am.,

Inc., 208 F.R.D. 273, 276 (N.D. Cal. 2002) (“[G]ood cause [for

expedited discovery] is frequently found in cases involving claims

of infringement and unfair competition.”).


                                   5
      Nonetheless, Defendants have described expedited discovery in

this case as something “to which [Plaintiff] has no right and for

which it has no need.”       (Docket Entry 30 at 5.)            To establish a

right to expedited discovery, “some showing of good cause should be

made . . . and courts presented with requests for immediate

discovery have frequently treated the question whether to authorize

early discovery as governed by a good cause standard.”              8A Charles

Alan Wright, et al., Federal Practice and Procedure § 2046.1 (3d

ed. & Aug. 2019 Update) (emphasis added).             “Some courts have also

treated the question in terms similar to the criteria for a

preliminary injunction,” id., but “[t]he approach . . . [of]

borrowing portions of the preliminary injunction standard[] has

been criticized by other courts,” Dimension Data N. Am., Inc. v.

Netstar-1, Inc., 226 F.R.D. 528, 531 (E.D.N.C. 2005) (citing

cases); see also Wright, et al., supra, § 2046.1 (questioning use

of   preliminary    injunction      criteria   in    assessing    motions    for

expedited discovery related to preliminary injunction litigation,

because “obvious[ly] th[e] permission to commence discovery is a

much less aggressive order than a preliminary injunction”).

      After careful review, the Court adopts the majority position

that,   “where     [a   litigant]    requests       expedited    discovery    in

preparation for a preliminary injunction determination, . . .

[analyzing preliminary injunction] factors is not appropriate.

Rather, a standard based upon reasonableness or good cause, taking


                                       6
into account the totality of the circumstances, is more in keeping

with discretion bestowed upon the [C]ourt in the Federal Rules of

Civil Procedure.” Dimension Data, 226 F.R.D. at 531; accord, e.g.,

Garnett, 2017 WL 8944640, at *1 & n.1; Chryso, Inc. v. Innovative

Concrete Sols. of the Carolinas, LLC, No. 5:15CV115, 2015 WL

12600175, at *3 (E.D.N.C. June 29, 2015) (unpublished); L’Occitane,

Inc. v.   Trans   Source    Logistics,     Inc.,     No.   09CV2499,    2009    WL

3746690, at *2 (D. Md. Nov. 2, 2009) (unpublished); contra, e.g.,

ForceX, Inc. v. Technology Fusion, LLC, No. 4:11CV88, 2011 WL

2560110, at *5 (E.D. Va. June 27, 2011) (unpublished).

     As to application of the foregoing good cause/reasonableness

standard here, the parties have agreed that the Court should

consider (1) the “timing of the [instant M]otion” (Docket Entry 27

at 5; Docket Entry 30 at 6), (2) “whether [Plaintiff] has narrowly

tailored its [discovery] requests to gather information relevant to

a preliminary injunction determination” (Docket Entry 27 at 5;

Docket Entry 30 at 6), and (3) “whether [Plaintiff] has shown a

likelihood   of   irreparable       harm   without     access   to     expedited

discovery” (Docket Entry 27 at 5; Docket Entry 30 at 6).                        On

balance, these factors warrant expedited discovery (although not to

the full extent or on the exact schedule Plaintiff has proposed).

     Regarding    the      timing    factor,    as     documented       in     the

Introduction, Plaintiff filed the instant Motion seven business

days after filing the PI Motion and three weeks before Defendants’


                                       7
(extended) deadline to respond to the PI Motion, consistent with

Plaintiff’s stated goal of obtaining discovery responses in time to

“allow [Plaintiff] to incorporate appropriate information into its

[planned PI Motion] reply that will be helpful to the Court as it

works to render a just and fair decision [on the PI Motion]”

(Docket Entry 27 at 7-8).     Under the Court’s Local Rules, the PI

Motion “will be considered and determined on the official court

file including affidavits, briefs and other documents filed in

support thereof without oral argument or testimony unless otherwise

ordered by the Court.”     M.D.N.C. LR 65.1(b).       Because Plaintiff

does not yet know whether or when the Court will hold a hearing on

the PI Motion, Plaintiff has reasonably timed the instant Motion to

attempt to gather authentic documents (via RFPs) and verified

information   (via   interrogatories)   which   it   could   endeavor   to

include in “the official court file,” id., in advance of any ruling

on the PI Motion, by incorporating such materials into affidavits

or attaching them to Plaintiff’s PI Motion reply brief. The timing

factor thus favors allowing expedited discovery in this case.1


     1 Defendants have argued that Plaintiff prejudicially timed
the instant Motion to make Defendants:     (A) prematurely reveal
their grounds for opposing the PI Motion (because, as discussed
above, some courts have imported the preliminary injunction
analysis into the standard for expedited discovery) (see Docket
Entry 30 at 11; see also id. at 12 (“Given the legal standards
governing [the instant M]otion . . . , [Plaintiff’s] tactics . . .
attempt to force Defendants to present a mini-preliminary
injunction opposition . . . before their actual opposition
deadline.” (emphasis omitted))); and (B) “divert further resources
                                                    (continued...)

                                  8
     Conversely, the next good cause/reasonableness factor the

parties identified, i.e., narrow tailoring, weighs against allowing


     1(...continued)
away from their defense” (id. at 11-12; see also id. at 12 (“[The
instant M]otion is a clear attempt to harass Defendants with extra
motion practice while [they] work diligently to respond to
Plaintiff’s Complaint and [the PI] Motion . . . .”). If credited,
“[these] argument[s would] place[ Plaintiff] in a ‘damned if you
do, damned if you don’t’ position that flies in the face of any
remotely reasonable interpretation of [good cause],” Greenwood v.
Koven, 880 F. Supp. 186, 197 (S.D.N.Y. 1995).         Specifically,
Defendants want the Court to fault Plaintiff for filing the instant
Motion before they responded to the PI Motion; however, if
Plaintiff had waited to file the instant Motion until after
Defendants responded to the PI Motion, they surely would have
insisted that the Court fault Plaintiff for such delay (see Docket
Entry 30 at 13 (“If the discovery Plaintiff is seeking was
absolutely necessary and the alleged harm it would suffer without
it was truly irreparable, Plaintiff could have . . . sought
discovery much earlier.”)). Nor does the Court draw any negative
inferences against Plaintiff due to its purported “total failure to
communicate with Defendants for more than five months between
receiving Defendants’ responses to Plaintiff’s demand letters and
filing its preliminary injunction motion.” (Id. at 12-13.) As an
initial matter, the time-line set forth in Defendants’ Opposition
establishes the inaccuracy of their foregoing allegations about
both the length of time without communication and the timing of
further communication in relation to the filing of the preliminary
injunction motion in state court. (See id. at 2-3 (“[Defendants]
provided substantive responses to [Plaintiff’s] demand letters on
July 12, 2019, and July 16, 2019 . . . . [They] heard [no]thing
further from Plaintiff for over four months until November 22, 2019
. . . . On December 18, 2019, . . . Plaintiff filed a [m]otion for
[p]reliminary [i]njunction in the [s]tate [c]ourt [a]ction.
Plaintiff chose to file th[at] motion despite ongoing settlement
discussions between counsel for the parties . . . .”).) Further,
given that (as Defendants acknowledge) their July 2019 letters
rejected all of Plaintiff’s demands (including for voluntary
disclosure of information) (see id. at 2), Plaintiff acted
reasonably by spending four months gathering evidence and drafting
the Complaint, before re-engaging with Defendants. See generally
Sutton v. Subaru of Am., Inc., Civ. No. 88-1402, 1993 WL 247960, at
*6 (D. Kan. June 15, 1993) (unpublished) (describing “time to
negotiate” as point at which “[b]oth [sides] deal from a position
of strength” and “each ha[s] something to offer the other”).

                                9
the full measure of expedited discovery proposed by Plaintiff.                  To

begin,   as   the    Introduction     notes,   the    instant    Motion   seeks

expedited responses to all the interrogatories and RFPs Plaintiff

served   before     removal   (and    before   Plaintiff’s      request   for    a

preliminary injunction in state court).              That sequence of events

undermines the instant Motion’s contentions that Plaintiff “was

intentional about drafting targeted discovery to support the [PI

M]otion and [that] all the sought discovery is appropriate.”

(Docket Entry 26 at 1 n.1.)          In any event, the instant Motion and

supporting memorandum effectively abandon the quest for expedited

responses to every previously-served discovery request by failing

to develop any argument justifying such broad relief (see id. at 1-

3; Docket Entry 27 at 1-8) and instead “emphasiz[ing] that the

responses to Interrgatories 2 through 5 for all Defendants, [as

well as to RFPs] 1 and 4 through 12 for all Defendants . . . are

especially important for purposes of an injunction proceeding”

(Docket Entry 26 at 1-2 n.1; Docket Entry 27 at 2 n.1).             See Hughes

v. B/E Aerospace, Inc., No. 1:12CV717, 2014 WL 906220, at *1 n.1

(M.D.N.C. Mar. 7, 2014) (unpublished) (“A party should not expect

a court to do the work that it elected not to do.”).

     Moreover, as discussed on the record at the hearing on January

15, 2020, some aspects of the discovery specifically discussed in

the instant Motion and supporting memorandum (i.e., Interrogatories

2 through 5 and RFPs 1 and 4 through 12) also “sweep[] beyond the


                                       10
narrow issues the Court may need to resolve at th[e preliminary

injunction]   juncture,”     Garnett,        2017   WL   8944640,   at   *2.

Accordingly, “[b]ecause [Plaintiff’s] proposed discovery is, [to a

significant extent], overbroad, this factor does not counsel in

favor of granting [the instant M]otion.” Chryso, 2015 WL 12600175,

at *5.   That conclusion does not end the inquiry, “[h]owever, [as]

the Court is not obligated to grant or deny Plaintiff’s request

[for expedited discovery] wholesale.” Garnett, 2017 WL 8944640, at

*2.   Rather, the Court proceeds to consider the final good cause/

reasonableness factor on which the parties have focused, i.e., harm

to Plaintiff without expedited discovery, with the understanding

that “[a]ny discovery allowed prior to the Rule 26(f) conference

will need to be limited to address matters pertinent to the

[resolution of the PI Motion],” Chryso, 2015 WL 12600175, at *5.

      In connection with that final factor, Plaintiff has argued

that, if “required to wait until after the initial discovery

conference to conduct discovery, it will be prejudiced because it

will be unable to gather further evidence in support of its [PI

Motion for inclusion in its PI Motion reply].”           (Docket Entry 27 at

7; see also Docket Entry 26 at 2 (“[T]here is good cause to require

discovery   responses   in   advance    of    the   preliminary   injunction

hearing to further support [Plaintiff’s] claims.”).)              To support

that argument, Plaintiff highlighted three categories of “further

evidence” (Docket Entry 27 at 7) sought via “Interrogatories 2


                                   11
through 5 for all Defendants, [as well as RFPs] 1 and 4 through 12

for all Defendants” (Docket Entry 26 at 1-2 n.1; Docket Entry 27 at

2 n.1):   “[1] whether [] Defendants did proper diligence[, [2]

Defendants’] internal evidence of the actual confusion [between

Plaintiff’s    trademarked       platform   and   Defendants’   like-named

platform],     and   [3]   the    contractual     responsibilities    among

Defendants” (Docket Entry 26 at 2 n.1; Docket Entry 27 at 2 n.1).2

     As   to   the   first   two     such   categories,   Plaintiff   more

particularly has asserted that it needs an opportunity, in advance

of the resolution of the PI Motion, to gather (and to make part of

the record) evidence of “Defendants’ knowledge of [Plaintiff’s]

platform and Defendants [sic] knowledge of the actual marketplace


     2 Neither the instant Motion nor its supporting memorandum
elucidate how discovery concerning Plaintiff’s third category of
sought-after “further evidence” (Docket Entry 27 at 7), i.e., “the
contractual responsibilities among Defendants” (Docket Entry 26 at
2 n.1; Docket Entry 27 at 2 n.1), would impact the resolution of
the PI Motion. (See Docket Entry 26 at 1-3; Docket Entry 27 at 1-
8.) When questioned about that matter at the hearing on January
15, 2020, counsel for Plaintiff likewise did not provide a clear
answer.   Regardless, in Defendants’ post-hearing filing, “[i]n
response to [Plaintiff’s discovery] request[s] directed at the
relationship and division of responsibilities between . . .
Defendants (Interrogatory 5 [and RFPs] 8, 9, 10, 11), Defendants
have offered to produce the executed versions of the final
operative contracts between [Defendants] related to the development
and implementation of the work force management platform and
associate apps identified by the name STARBUCKS TEAMWORKS.”
(Docket Entry 33 at 3; see also id. (“Defendants have declined to
undertake electronic discovery to identify any and all other
documents that might be responsive to [Interrogatory 5 and RFPs 8
through   11]   as   unreasonable   and   unnecessary   under   the
circumstances.”).) Based on this record, the Court will not order
expedited responses to Interrogatory 5 or RFPs 8 through 11, beyond
the production (described herein) to which Defendants have agreed.

                                      12
confusion” (Docket Entry 27 at 5-6), because “[s]uch evidence will

further   demonstrate    Defendants’     willfulness”         (id.   at   6).

Consistent with that assertion, Plaintiff’s memorandum supporting

its PI Motion argues (with citation to authority) that:

     1) to secure a preliminary injunction, Plaintiff “‘must show

that . . . it is likely to succeed on the merits [of a claim]’”

(Docket Entry 14 at 15 (quoting Fleet Feet, Inc. v. Nike Inc.,

F. Supp. 3d     ,     , 2019 WL 6468114, at *1 (M.D.N.C. 2019)));3

     2) to succeed on the merits of its federal trademark claim(s),

Plaintiff “must demonstrate . . . ‘that [a D]efendant’s use of

[Plaintiff’s] mark is likely to confuse consumers’” (id. at 16

(quoting Rosetta Stone Ltd. v. Google, Inc., 676 F.3d 144, 152 (4th

Cir. 2012)); see also id. at 29 (arguing that Plaintiff’s state law

claims also incorporate confusion element));

     3) “the non-exhaustive list that guides courts in determining

whether   confusion   between   marks   is   likely   .   .    .   [includes]

‘“[D]efendant[s’] intent”’” (id. at 18 (emphasis omitted) (block

quotation of and within Rosetta Stone, 676 F.3d at 153 (quoting

George & Co., LLC v. Imagination Entm’t Ltd., 575 F.3d 383, 393

(4th Cir. 2009)), converted to quotation marks)); and




     3 Page citations to the above-cited memorandum refer to the
page numbers that appear in the footer appended to that memorandum
upon its filing via the CM/ECF system (not that memorandum’s
original pagination, which begins with roman numerals before
switching to arabic numerals).

                                   13
     4) Defendants’ “failure to conduct diligence, and to respond

to [Plaintiff’s] requests to remedy the issue, suggest bad intent”

(id. at 26 (emphasis omitted)), because “‘continued infringement

after notice . . . is probative evidence of willfulness’” (id. at

26-27 (quoting Microsoft Corp. v. McGee, 490 F. Supp. 2d 874, 880

(S.D. Ohio 2007))), as exemplified, inter alia, by the fact that,

“given the volume of inquiries [Plaintiff] has received from

confused [] employees[ of Defendant Starbucks Corporation, said

Defendant] has almost certainly received numerous inquiries of its

own yet carries on undeterred” (id. at 27).

     Defendants’ Opposition to the instant Motion agrees that, to

prevail on the PI Motion, (1) Plaintiff must “show[] that it is

likely to succeed on the merits of its claims” (Docket Entry 30 at

14), (2) to succeed on the merits of its “trademark infringement

and unfair competition [claims, Plaintiff] must prove . . . [a

D]efendant used the mark in a manner likely to confuse consumers”

(id. at 15 (internal block quoting omitted)), and (3) that, in

assessing the adequacy of such proof, the Court must engage in “a

detailed factual analysis of the likelihood of confusion factors”

set out   in   George   & Co.,   575    F.3d   at   393,   which   include   a

“defendant’s intent,” id. (Docket Entry 30 at 16).                 As to the

fourth proposition (outlined above) from Plaintiff’s memorandum

supporting the PI Motion (articulating how certain evidence could

inform the Court’s view of a defendant’s intent), Defendants’


                                   14
Opposition to the instant Motion “decline[s] to undertake [any]

detailed analysis” (id. at 17).

     In other words, Defendants (at least to this point) have not

contested the contention that evidence of (A) their diligence in

avoiding trademark infringement (or lack thereof), as well as

(B) their continued use of the Teamworks name for their platform

despite notice of Plaintiff’s trademarked platform and of confusion

between the two platforms (by Defendant Starbucks Corporation’s own

employees), directly factors into the analysis of the PI Motion

that the Court must undertake.      Accordingly, “[t]he relevance of

the requested discovery [into those topics] is not at issue here.”

Semitool, 208 F.R.D. at 276.     That consideration “weighs in favor

of granting the [instant M]otion[ because (1) it establishes that]

Plaintiff[] seek[s] discovery related to factual issues raised by

[its] pending [PI M]otion,” Garnett, 2017 WL 8944640, at *2, and

(2) discovery on those relevant factual issues “will better enable

the [C]ourt to judge the parties’ interests and respective chances

for success on the merits,” id. (internal quotation marks omitted).

In sum, “at least some of the discovery that Plaintiff[] seek[s]

will bear on the merits of the[ PI M]otion and will facilitate the

Court’s resolution of th[e PI M]otion.”       Id.

     Furthermore, although (in the instant Motion and supporting

memorandum)    Plaintiff    focused     on    the   willfulness/intent

implications   of   discovery   concerning   Defendants’   knowledge   of


                                   15
confusion between Plaintiff’s trademarked platform and Defendants’

like-named platform (e.g., communications from/among employees of

Defendant Starbucks Corporation evincing such confusion), arguments

offered by Defendants in their Opposition to the instant Motion

support the view (advanced by Plaintiff at the hearing on January

15, 2020) that it needs expedited discovery of such evidence to

properly address the even more critical question of whether actual

confusion of the two platforms has occurred.          In that regard, the

Fourth Circuit has held that “evidence of actual confusion is often

paramount in the likelihood of confusion analysis.”         George & Co.,

575 F.3d at 393 (internal quotation marks omiited). In recognition

of that principle, the PI Motion declares that, in this case,

“[t]here is undeniable evidence of a likelihood of confusion, in

the form of profound actual confusion in the marketplace.” (Docket

Entry 13 at 4 (emphasis omitted).)

       As the factual foundation for that declaration, the PI Motion

asserts    that      “[a]t    least    201   [of   Defendant]    Starbucks

[Corporation’s] employees have contacted [Plaintiff] for technical

support with [Plaintiff’s] TEAMWORKS platform, when they are in

fact    attempting    to     use   [Defendants’]   ‘Teamworks’   platform.

[Defendant] Starbucks [Corporation’s] employees have also been

caustic in their online criticism of [Plaintiff], when they are in

fact dissatisfied with [Defendants’] platform . . . .”               (Id.)

Plaintiff’s memorandum supporting the PI Motion elaborates on those


                                      16
assertions, with citations to an attached affidavit from one of

Plaintiff’s    officers    detailing    the   referenced   contacts   and

criticisms. (See Docket Entry 14 at 19-20 (citing Docket Entry 14-

1, ¶¶ 23, 25-27, 29-32).)      Additionally, prior to the hearing on

January 15, 2020, Plaintiff submitted a Declaration from one of its

attorneys attaching copies of recent complaints Plaintiff received

from Defendant Starbucks Corporation’s “employees demonstrating the

actual confusion between [Plaintiff’s] TEAMWORKS and Defendant[s’]

‘Teamworks’” (Docket Entry 29, ¶ 3), as well as screenshots of

negative online reviews of Plaintiff’s platform and social media

profiles that appear to identify the complainants/reviewers as

employees of Defendant Starbucks Corporation (see id., ¶¶ 4-6).

     Defendants’ Opposition to the instant Motion, in turn, makes

several statements that suggest (albeit cryptically) that they may

challenge the (above-described) evidence marshaled by Plaintiff.

(See Docket Entry 30 at 12 n.6 (seemingly disputing sufficiency of

evidence      connecting    Defendant     Starbucks    Corporation     to

complainants/reviewers cited by Plaintiff), 17 (“Defendants differ

with Plaintiff on the proper characterization and significance of

the alleged ‘actual confusion’ evidence presented in Plaintiff’s

[PI Motion] briefing . . . .”), 18 (“Plaintiff will be unable to

demonstrate . . . that the type of confusion that qualifies as




                                   17
‘trademark’ confusion exists . . . .”).)4                 Because Defendants may

deny    that   employees   of    Defendant       Starbucks      Corporation     have

confused Defendants’ platform with Plaintiff’s platform and proof

of such confusion could impact the Court’s ruling on the PI Motion,

Plaintiff      would   suffer   significant       harm     if   denied   expedited

discovery on that front.        Put another way:

       Although Plaintiff[] believe[s it already] ha[s]
       submitted substantial evidence demonstrating [its]
       likelihood of success on the merits of [its] claims,
       permitting [it] to obtain th[is] limited discovery . . .
       will allow the Court to more fully appreciate [whether]
       Defendant[s] fail[ed] to [] comply with [their]
       obligations under [federal trademark law]. . . . [T]hese
       expedited discovery requests will thus facilitate the
       efficient resolution of Plaintiff[’s] pending [PI M]otion
       . . . .

Memorandum of Law at 9, Garnett, 2017 WL 8944640.

                                     CONCLUSION

       In light of the foregoing review of the three good cause/

reasonableness factors singled out by the parties, “the Court will

grant   Plaintiff[]     some    of    the     expedited    discovery     that   [it]

seek[s],” Garnett, 2017 WL 8944640, at *1. However, as forecast in

the discussion of the “narrow tailoring” factor, the Court has

scrutinized Plaintiff’s previously-served interrogatories and RFPs

to limit discovery at this stage solely to matters (detailed above)


     4 Notably, despite ample opportunity, counsel for Defendants
gave no indication at the hearing on January 15, 2020, that (for
purposes of the Court’s resolution of the PI Motion) Defendants
would stipulate that any significant number of employees of
Defendant Starbucks Corporation contacted Plaintiff for technical
support and/or negatively reviewed Plaintiff’s platform.

                                         18
that Plaintiff should receive an opportunity to explore in advance

of the Court’s ruling on the PI Motion.       In so doing, the Court has

carefully considered the parties’ post-hearing filings (including

as to areas of agreement5) and the principles of proper discovery

mandated by Federal Rule of Civil Procedure 26.

     IT IS THEREFORE ORDERED that the instant Motion (Docket Entry

26) is GRANTED IN PART and DENIED IN PART, in that a decision on

whether/when to hold a hearing on the PI Motion (Docket Entry 13)

shall occur at a later date, but, on or before February 14, 2020,

Defendants:

     1) shall answer Interrogatories 2 and 4 (Docket Entry 27-3 at

6-7; Docket Entry 27-5 at 6-7; Docket Entry 27-7 at 6-7);6

     2) shall produce non-privileged documents (created before

Defendants    received   the   June    2019   letter(s)   from   Plaintiff

regarding its trademarked platform) responsive to RFPs 4 and 5

(Docket Entry 27-4 at 7; Docket Entry 27-6 at 7; Docket Entry 27-8


     5 Defendants’ post-hearing filing references their request
(first raised at the hearing on January 15, 2020) for “limited
expedited reciprocal discovery” and outlines three interrogatories
and an RFP.    (Docket Entry 33 at 6.)    Plaintiff has agreed to
“provide the information under oath to [answer the three
interrogatories], and . . . documents sufficient to address the
[RFP], subject to a protective order.” (Docket Entry 35 at 3.)
Given this agreement and the absence of any formal motion on point,
the Court will not enter any order respecting such discovery.

     6 Page citations to the above-cited documents (and to the
related RFPs (see Docket Entries 27-4, 27-6, 27-8)) refer to the
page numbers that appear in the footer appended to such documents
upon filing via the CM/ECF system (not their original pagination,
which begins after a cover page that now accompanies each of them).

                                      19
at 7), and a log of any responsive documents withheld based on a

claim of privilege;

      3) in lieu of answering Interrogatory 3 (Docket Entry 27-3 at

6;   Docket   Entry   27-5   at   7;    Docket     Entry   27-7   at   7)    and   in

satisfaction of RFPs 6 and 7 (Docket Entry 27-4 at 8; Docket Entry

27-6 at 8; Docket Entry 27-8 at 8), shall produce the trademark

search report for the TEAMWORKS mark prepared by Corsearch;

      4) in lieu of answering Interrogatory 5 (Docket Entry 27-3 at

7;   Docket   Entry   27-5   at   7;    Docket     Entry   27-7   at   7)    and   in

satisfaction of RFPs 8 through 11 (Docket Entry 27-4 at 8-9; Docket

Entry 27-6 at 8-9; Docket Entry 27-8 at 8-9), shall produce the

executed, final operative contracts between Defendants regarding

the development and implementation of the platform identified by

the name STARBUCKS TEAMWORKS; and

      5) in satisfaction of RFP 12 (Docket Entry 27-4 at 10; Docket

Entry 27-6 at 10; Docket Entry 27-8 at 10), shall produce non-

privileged    documents      from      Defendant     Starbucks    Corporation’s

Technology Help Desk and Partner Contact Center that reference

Plaintiff’s platform, including inquiries from Defendant Starbucks

Corporation’s    employees     and     follow-up     communications         (whether

addressed to the inquiring employee(s) or others), and a log for

any such documents withheld based on a claim of privilege.

                                              /s/ L. Patrick Auld
                                                 L. Patrick Auld
                                          United States Magistrate Judge
January 24, 2020

                                        20
